DETAILED ACTION

1.       This communication is in response to the latest submission having dated (05/12/2022) in which a three (3) Shortened Statutory Period for Response has been set.

Notice of Pre-AIA  or AIA  Status

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status

3.	Upon new filing, claims (21 -28) remain pending on this application, of which (21 and 27) are the two (2) parallel running independent claims on record. The previous presented set of claims (1 -20) were cancelled, and claims (21 -28) newly added. 

              Election by Original Presentation

4.       The newly submitted list of claims (21 -28) are directed to an invention that is distinct and independent from the original claimed invention.

4.1.    Each invention (the previous and the new one), while perhaps related, they are distinct from one another, and were essentially drawn to;
  
_ The original filed list of claims (1 -20) is directed to – (e.g. a circuitry (claim 1) for video data decoding and a method of the same (claim 11), that employs CU geometric partitioning, and inter PU for determining MV, via a candidate list construction [Claims].

 _ The newly filed list of claims is directed to (e.g. a decoder device (claims 21 and 27), able to signaling partition indexes, for determining start/end points of a non-straight/non-rectangular split, including an offset distance value in the process; [new Claims]). 

4.2.    Restriction is proper. There is a burden on the Office because the inventions require a totally different field of investigation and search (e.g., searching different classes/subclasses and/or employing different search strategies and search queries). 

4.3.    Since applicant has received an OA action on the merits for the originally presented invention, and one has been constructively elected by original presentation for prosecution on the merits, the new submitted amendments will NOT be entered. 

4.4.    Since applicant’s representative has received an action on the merits for the originally presented Invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims (21 -28) are withdrawn from consideration as being directed to a non-elected invention. See MPEP 821.03. & 37 CFR 1.142(b).

4.5.    If the period for reply set forth in the prior Office action has expired, this application will become abandoned unless applicant corrects the deficiency and obtains an extension of time under 37 CFR 1.136(a). The date on which the petition under 37 CFR 1.136(a) and the appropriate extension fee have been filed is the date for purposes of determining the period of extension and the corresponding amount of the fee. In no case may an applicant reply outside the SIX (6) MONTH statutory period or obtain an extension for more than FIVE (5) MONTHS beyond the date for reply set forth in an Office action. A fully responsive reply must be timely filed to avoid abandonment of this application.

               Acknowledgements

5.       Applicant's arguments received (05/12/2022) have been fully considered but they are not persuasive in view of the discussed above “Election by original presentation”.

5.1.    The previously presented list of claims (1 -20) remain rejected under 35 USC 103 as being unpatentable over Blaser; et al. (“Geometry-based Partitioning for Predictive Video Coding with Transform Adaptation”) in view of Yong; et al (US 2021/0274162), as following:

             Claim rejection section

                     35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.  

6.2.	Claims (1 -20) are rejected under 35 U.S.C. 103 as being unpatentable over Blaser; et al. (“Geometry-based Partitioning for Predictive Video Coding with Transform Adaptation”); hereafter “Blaser”) in view of Yong; et al (US 2021/0274162, with a foreign benefit date of (27/06/2018); hereafter “Yong”). 

Claim 1. Blaser discloses the invention substantially as claimed - A decoder, the decoder comprising circuitry configured to: (e.g. a codec ecosystem of the same, in accordance with the AVC/HEVC standard, [page 1], employing QTBT and GMP partitioning, for CU/PU/TU feature-steps, as shown in at least Figs (1-3); [pag, 1-2; section II], taking the lowest achievable block/sub-block RD-costs, into account; [page 3].)
	Blaser further teaches the ability to process rectangular prediction, including the steps of ME and coding mode decision (MERGE vs. AMVP), also DCT transform mode decision, also able to generate a list of spatial/temporal candidates during prediction steps; [page 3].
	Given the teachings of Blaser as a whole, and under the obvious assumption and purpose of his papers, it is noted that, even when enabled, some of the standard “functional components” as claimed, are missed or not fully disclosed in the papers (i.e. no encoder/decoder schematic shown).
	For the purpose of additional structural support, Yong discloses an encoder (Fig. 1) and decoder (Fig. 2) in accordance with the HEVC codec architecture, similarly using geometric partitioning techniques, as shown in Figs (5 -7); [Yong; 0005; 0135]).
	Yong specifically teaches a decoder - receive a bitstream; (e.g. see incoming data in (210) Fig. 2; [Yong; 0087 -0105]);
partition a current block (e.g. see 210 Fig. 2 [Yong]) via an exponential partitioning mode into a first region and a second region; (e.g. see Fig. 6 [Yong; 0135]);
determine a motion vector (e.g. see prediction (230. 235); [Yong]) associated with a region of the first region or the second region, (e.g. wherein the correspondent prediction techniques applied for P_0/P_1 regions; [Yong; 0099; 0136]);
wherein determining includes constructing a candidate list; and (e.g. see step (s810), Fig. 8; [Yong; 0006, 0011; 0181]);
decode the current block using the determined motion vector; (e.g. see image data reconstruction (245), Fig. 2; [Yong; 0105]);
Therefore, it would have been obvious to one skilled in the art before effective filing date of the claimed invention, to modify the cited “codec with geometric split” technique of Blaser, with the “codec using polygonal/curve split” architecture of Yong - in order to improve codec efficiency in the process, when applying block geometric partitioning of various types; [Summary; 0024]). 

Claim 2. Blaser/Yong discloses - The decoder of claim 1, wherein the exponential partitioning mode further comprises a geometric partitioning mode. (The same rationale and motivation apply as given for the claim 1. In addition, see employing QTBT and GMP partitioning; [Blaser, page 3]).

Claim 3. Blaser/Yong discloses - The decoder of claim 1, further configured to determine that a merge mode is enabled for the first region. (The same rationale and motivation apply as given for the claim 1. In addition, see similar prediction techniques using merge, skip, AMVP, IBC modes, in accordance with the HEVC codec; [Yong; 0099]).  

Claim 4. Blaser/Yong discloses - The decoder of claim 1, further configured to reconstruct pixel data of the current block, the first region and the second region being non-rectangular. (The same rationale and motivation apply as given for the claim 1. In addition, see Fig. 6; [Yong; 0135]).

Claim 5. Blaser/Yong discloses - The decoder of claim 1, wherein the exponential partitioning mode is available for block sizes greater or equal to 8x8 luma samples. Examiner’s note is taking - regarding the use of CTB (codec tree block) or CTU (codec tree unit) block partitioning, having range sizes of 16x16 to 64x64, where 8x8 is also technically supported. See any available HEVC standard papers for details if required.)

Claim 6. Blaser/Yong discloses - The decoder of claim 1, further comprising: 
an entropy decoder processor configured to receive the bitstream and decode the bitstream into quantized coefficients; (e.g. see (210) Fig. 2 [Yong])
an inverse quantization and inverse transformation processor configured to process the quantized coefficients including performing an inverse discrete cosine transform; (e.g. see iQ Module (220) and iDCT module (225) respectively, Fig. 2 [Yong])
a deblocking filter; (e.g. see filtering module (240) Fig. 2 [Yong])
a frame buffer; and (e.g. see data buffer (245) Fig. 2 [Yong])
an intra prediction processor; (e.g. see also prediction modules (230, 235) Fig. 2 [Yong]; the same motivation applies herein.)

Claim 7. Blaser/Yong discloses - The decoder of claim 1, wherein the current block forms part of a quadtree plus binary decision tree. (The same rationale and motivation apply as given for the claim 1. In addition, see QTBT and GMP partitioning; [Blaser; page 3]).

Claim 8. Blaser/Yong discloses - The decoder of claim 7, wherein the current block is a non-leaf node of the quadtree plus binary decision tree. (The same rationale/motivation applies as given for the claim 1. In addition, see QTBT and GMP partitioning; [Blaser; page 3]).
 
Claim 9. Blaser/Yong discloses - The decoder of claim 1, wherein the current block is a coding tree unit. (The same rationale and motivation apply as given to Claim 5 above, in accordance with the HEVC coded standard papers.)

Claim 10. Blaser/Yong discloses - The decoder of claim 1, wherein the current block is a coding unit. (The same rationale and motivation apply as given to Claim 5 above, in accordance with the HEVC coded standard papers.)

Claim 11. Blaser/Yong discloses - A method, the method comprising: 
receiving, by a decoder, a bitstream 20Attorney Docket No. 1097-017USU1partitioning, 
by the decoder, a current block via an exponential partitioning mode into a first region and a second region; 
determining, by the decoder, a motion vector associated with a region of the first region or the second region, 
the determining including constructing a candidate list; and 
decoding, by the decoder, the current block using the determined motion vector. (Current lists all the same elements as recite in Claim 1 above, but in “method form” instead, and is/are therefore on the same premise.)

Claim 12. The method of claim 11, wherein the exponential partitioning mode further comprises a geometric partitioning mode. (The same rationale and motivation apply as given for the claim 2.) 

Claim 13. The method of claim 11, further comprising determining that a merge mode or advanced motion vector prediction mode is enabled for the first region. (The same rationale and motivation apply as given for the claim 3.)   

Claim 14. The method of claim 11, further comprising reconstructing pixel data of the current block, the first region and the second region being non-rectangular. (The same rationale and motivation apply as given for the claim 4.)   

Claim 15. The method of claim 11, wherein the exponential partitioning mode is available for block sizes greater or equal to 8x8 luma samples. (The same rationale and motivation apply as given for the claim 5.)   

Claim 16. The method of claim 11, wherein the decoder further comprises: an entropy decoder processor configured to receive the bitstream and decode the bitstream into quantized coefficients; an inverse quantization and inverse transformation processor configured to process the quantized coefficients including performing an inverse discrete cosine transform; a deblocking filter; a frame buffer; and an intra prediction processor. (The same rationale and motivation apply as given for the claim 6.)   

Claim 17. The method of claim 11, wherein the current block forms part of a quadtree plus binary decision tree. (Same rationale and motivation apply as given for the claim 7.)

Claim 18. The method of claim 17, wherein the current block is a non-leaf node of the quadtree plus binary decision tree. (The same rationale and motivation apply as given for the claim 8.)   

Claim 19. The method of claim 11, wherein the current block is a coding tree unit. (The same rationale and motivation apply as given for the claim 9.)    

Claim 20. The method of claim 11, wherein the current block is a coding unit. (The same rationale and motivation apply as given for the claim 10.) 

       Examiner’s Notes

7.	The referenced citations made in the rejection(s) above are intended to exemplify areas in the prior art document(s) in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze the prior art document(s) in its/their entirety since other areas of the document(s) may be relied upon at a later time to substantiate examiner's rationale of record. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .."In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004)

Prior Art citation

8.       The following List of prior art, made of record and not relied upon, is/are considered pertinent to applicant's disclosure:

8.1. Patent documentation:

US 9,924,181		Chuang; et al.	H04N19/51; H04N19/31; H04N19/587; 
US 10,666,936 		Lee; et al.		H04N19/56; H04N19/159; H04N19/198; 
US 20090196342		Divorra et al.		H04N19/159; H04N19/117; H04N19/126; 
US 20120147961		Guo; et al.		H04N19/147; H04N19/119; H04N19/543; 
US 20130208982		Bordes; et al.		H04N19/543; H04N19/159; G06T9/004; 
US 20140247876		Moriya; et al.		H04N19/176; H04N19/119; H04N19/436; 
US 20210218977		Kalva; et al.		H04N19/119; H04N19/124; H04N19/176; 
US 20210274162		Yong; et al.		H04N19/46; H04N19/139; H04N19/182; 



8.2. Non Patent Literature:

_ Geometric deriving MV for motion prediction in block based video coding; 2017.
_ Geometry-based Partitioning for Predictive Coding with Transform Adaptation; 2018.

Conclusions

9.       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 5 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1 .I 36(a)

9.1.   A shortened statutory period for reply to this final action (FOA) is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than 6 months from the FOA date. 

10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS PEREZ-FUENTES whose telephone number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for the organization where this application or proceeding is assigned is (571) 272 -2168. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call (800) 786 -9199 (IN USA OR CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.